Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 29, 2018

                                      No. 04-18-00380-CV

                        IN THE INTEREST OF L.L.N-P., A CHILD,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-01933
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
       The trial court signed a final order on May 16, 2018. Because appellant did not file a
motion for new trial, motion to modify the judgment, motion for reinstatement, or request for
findings of fact and conclusions of law, the notice of appeal was due to be filed on June 5, 2018.
See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice of appeal was due
on June 20, 2018. See TEX. R. APP. P. 26.3. Although appellant filed a notice of appeal on June
6, 2018, which is within the fifteen-day grace period allowed by Rule 26.3, appellant did not file
a motion for extension of time.

         A motion for extension of time is necessarily implied when appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
appellant must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       It is therefore ORDERED that appellant files a response presenting a reasonable
explanation for failing to file the notice of appeal in a timely manner on or before [please insert
date: 15 days from the date of order]. If appellant fails to respond within the time provided,
the appeal will be dismissed. See TEX. R. APP. P. 42.3(c). All other appellate deadlines are
suspended until further order of this court.



                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court